                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE
                               AT NASHVILLE
______________________________________________________________________________

KAYLA GORE; L.G.;and K.N.,               )
                                         )
                Plaintiffs,              )
                                         )
        v.                               ) No. 3:19-cv-00328
                                         )
WILLIAM BYRON LEE, in his official       )
capacity as Governor of the State of     ) Judge Eli J. Richardson
Tennessee; and LISA PIERCEY, in her      ) Magistrate Judge Barbara D. Holmes
official capacity as Commissioner of the )
Tennessee Department of Health,          )
                                         )
                Defendants.              )
______________________________________________________________________________

        DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION TO DISMISS

       Defendants respectfully submit this reply in support of their motion to dismiss pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure.

I.     Plaintiffs’ Equal Protection Claim Fails as a Matter of Law

       Plaintiffs’ equal protection claim fails as a matter of law because Tennessee’s “Birth

Certificate Policy,” as defined by Plaintiffs, does not treat transgender persons differently from

cisgender persons; no person may correct the sex designation on a birth certificate unless it was

factually inaccurate at the time of birth. Plaintiffs attempt to short circuit the threshold disparate-

treatment requirement by arguing that a sex designation that does not comport with a person’s

current gender identity is inaccurate. But Plaintiffs’ allegation that a person’s “sex” at the time of

birth means his or her current gender identity is a legal conclusion, not a factual allegation. And

Plaintiffs may not rely on that legal conclusion to avoid dismissal.




                                                  1

     Case 3:19-cv-00328 Document 44 Filed 08/05/19 Page 1 of 7 PageID #: 248
          The sex designation on a Tennessee birth certificate is recorded based on an individual’s

external genitalia at the time of birth. 1 That practice is consistent with the longstanding and

broadly accepted definition of “sex” to mean the classification as male or female based on

reproductive function. See, e.g., New Oxford American Dictionary 1600 (3d ed. 2010) (“either of

the two main categories (male and female) into which humans and many other living things are

divided on the basis of their reproductive functions”). If an individual later identifies with a

different gender, that subsequent development does not render incorrect the initial sex designation

at the time of birth. The sex of the individual was not recorded in error. 2

          Plaintiffs also argue that discrimination based on transgender status is synonymous with

discrimination based on sex, which warrants heightened scrutiny. But the Title VII cases holding

discrimination against transgender persons tantamount to discrimination based on sex have done

so because the discrimination at issue stemmed from “stereotypical notions of how sexual organs

and gender identity ought to align.” EEOC v. R.G. & G.R. Harris Funeral Homes, Inc., 884 F.3d

560, 576 (6th Cir. 2018), cert. granted, 139 S. Ct. 1599 (2019). That analysis is inapposite here.

The narrow purpose of the sex field on a birth certificate is to record a person’s sex at the time of

birth, not to predict that person’s eventual gender identity. A person’s current gender identity is

simply irrelevant to the sex designation that appears on a birth certificate. Indeed, the fact that

Tennessee allows individuals to change the sex designation on current identification documents

such as driver’s licenses makes clear that the State is not engaging in any impermissible

stereotyping.




1
    A small number of babies are born with ambiguous genitalia, but that is not at issue in this case.
2
 It is unclear how, under Plaintiffs’ view that gender identity is determinative of one’s sex, a State
could ever accurately determine sex at the time of birth.


                                       2
      Case 3:19-cv-00328 Document 44 Filed 08/05/19 Page 2 of 7 PageID #: 249
        Plaintiffs’ equal protection claim also fails a matter of law because their allegations of

intentional discrimination, a required element of an equal protection claim based on a disparate

impact theory, are wholly conclusory.

II.     Plaintiffs’ Substantive Due Process Claims Fail as a Matter of Law

        Plaintiffs fail to point to any alleged disclosure or release of any information about the

Plaintiffs by the Defendants, instead arguing that Kallstrom somehow supports the idea that the

unconstitutional disclosure to a third party can come from someone other than the government.

(Doc. 43 p. 11). But in Kallstrom, as even Plaintiffs point out, it was the government’s disclosure

to defense counsel that was the unconstitutional disclosure. Kallstrom v. City of Columbus, 136

F.3d 1055, 1063 (6th Cir. 1998). Plaintiffs cite no authority—nor are Defendants aware of any—

recognizing a claim for infringement of the right to informational privacy when the Plaintiffs

themselves disclosed the information.

        Further, Kallstrom relied on the propensity of violence by specific individuals in relation

to the plaintiffs in that case, while here, Plaintiffs only allege vague and general concerns related

to “discrimination, harassment, and hostility” from unknown persons. But the fundamental right

at issue in Kallstrom was one where the disclosure “places an individual at substantial risk of

serious bodily harm, possibly even death, from a perceived likely threat.” Id. at 1064.

Discrimination, harassment, and hostility are simply insufficient to give rise to a fundamental

liberty interest, and therefore Plaintiffs’ claim must fail.

        Additionally, Plaintiffs’ argument that their transgender status is private, intimate personal

information fails to meet the standard set out in Bloch. Bloch specifically held that “a rape victim

has a fundamental right of privacy in preventing government officials from gratuitously and

unnecessarily releasing the intimate details of the rape where no penalogical purpose is being




                                       3
      Case 3:19-cv-00328 Document 44 Filed 08/05/19 Page 3 of 7 PageID #: 250
served.” Bloch v. Ribar, 156 F.3d 673, 686 (6th Cir. 1998). Given the Sixth Circuit’s narrow

construction of the right to informational privacy, Plaintiffs’ notion―that a disclosure of

“particularly private, intimate personal information” rises to the level of a fundamental right and

states a substantive due process claim―is entirely without merit. (Doc. 43, p. 14).

         Finally, Plaintiffs do not cite—nor could they—any Sixth Circuit or Supreme Court

precedent recognizing the precise right to personal autonomy they are claiming. They instead rely

on law review articles and cherry-picked language from Supreme Court cases involving dissimilar

rights. (Doc. 43, p. 16-17). But the Supreme Court “has required in substantive-due-process cases

a ‘careful description’ of the asserted fundamental liberty interest.” Washington v. Glucksberg,

521 U.S. 702, 721 (1997). Plaintiffs’ substantive due process claim to personal autonomy

therefore fails as a matter of law.

III.     Plaintiffs’ First Amendment Claim Fails as a Matter of Law

         Plaintiffs argue that Defendants are forcing them to act as couriers of an ideological point

of view and that this violates their First Amendment rights. (Doc. 43 pg. 18-19). This argument

lacks merit. As an initial matter, the sex designation on a birth certificate is the recordation of a

historical fact, not the expression of an ideological viewpoint. In any event, Plaintiffs are not being

forced to act as couriers of that information. It is not enough, as Plaintiffs suggest, that third parties

would routinely and reasonably understand a birth certificate “to reflect personal information

relating to the particular individual.” (Doc. 43, p. 19). Of course, third parties would understand

a person’s birth certificate to convey information about that individual. Rather, the relevant

question is whether those parties would understand the information to be the speech of that

individual rather than of the government. The answer to that question is easy: given that the sex

designation is recorded on a government document at birth and may be amended only as allowed




                                        4
       Case 3:19-cv-00328 Document 44 Filed 08/05/19 Page 4 of 7 PageID #: 251
by the government, that designation is understood to be the government’s speech, even when it is

disclosed by the individual. Plaintiffs’ presentation of their birth certificates is not even remotely

analogous to the forced public display of New Hampshire’s state motto that was at issue in Wooley

v. Maynard, 430 U.S. 705 (1977). To the extent Plaintiffs are ever required to present their birth

certificates to third parties such as employers or government officials, that situation is much more

analogous to the use of currency that the Wooley Court found distinguishable from the forced

public display at issue in Wooley. Id. at 718 n.15. The Court rejected the suggestion that its

decision would cast doubt on the constitutionality of the national motto, explaining that “[t]he

bearer of currency,” which is passed from hand to hand “is . . . not required to publicly advertise

the national motto.” Id.

        Plaintiffs also mischaracterize Defendants’ argument that birth certificates are per se

government speech because of registration. (Doc. 43, p. 21). Unlike in Matal v. Tam, 137 S. Ct.

1733 (2017), 3 birth certificates are not a voluntary registration; instead, they are required by law.

T.C.A. § 68-3-301. Birth certificates carry the imprimatur of the state, are the property of the state,

and are controlled by the state. These are the hallmark predicates that indicate the birth certificate’s

sex field is government speech. See Walker v. Texas Div., Sons of Confederate Veterans, Inc., 135

S. Ct. 2239, 2245 (2015).

        For all of these reasons, all claims in the Complaint should be dismissed.




3
 Plaintiffs make much of the fact that the lower court in In re Tam characterized birth certificates
as private speech. In re Tam, 808 F.3d 1321, 1348 (Fed. Cir. 2016). But it is significant that the
Supreme Court also included a similar list that excluded any mention of birth certificates. Tam,
137 S. Ct at 1761.



                                     5
    Case 3:19-cv-00328 Document 44 Filed 08/05/19 Page 5 of 7 PageID #: 252
                                      Respectfully Submitted,

                                      HERBERT H. SLATERY III
                                      Attorney General and Reporter


                                      s/ Dianna Baker Shew

                                      DIANNA BAKER SHEW BPR 012793
                                      Senior Assistant Attorney General
                                      (615) 532-1969
                                      dianna.shew@ag.tn.gov
                                      NICHOLAS R. BARRY            BPR 031963
                                      Assistant Attorney General
                                      (615) 741-8726
                                      nick.barry@ag.tn.gov
                                      SARA E. SEDGWICK BPR 004336
                                      Senior Assistant Attorney General
                                      (615) 532-2589
                                      sara.sedgwick@ag.tn.gov
                                      Attorneys for Defendants
                                      P.O. Box 20207
                                      Nashville, TN 37202

                                      Counsel for the Defendants




                                 6
Case 3:19-cv-00328 Document 44 Filed 08/05/19 Page 6 of 7 PageID #: 253
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 5th day of August 2019 I filed the foregoing electronically
through the Court’s CM/ECF System and thereby served the following:

 Stuart C. Plunkett                               John T. Winemiller (TN 021084)
 BAKER BOTTS L.L.P.                               MERCHANT & GOULD
 101 California Street, Suite 3600                9717 Cogdill Road, Suite 101
 San Francisco, CA 94111                          Knoxville, TN 37932
 Phone: (415) 291-6200                            Phone: (865) 380-5960
 Facsimile: (415) 291-6300                        Facsimile: (612) 332-9081
 stuart.plunkett@bakerbotts.com                   JWinemiller@merchantgould.com

 Maddy Dwertman                                   Omar Gonzalez-Pagan
 BAKER BOTTS L.L.P.                               LAMBDA LEGAL DEFENSE AND EDUCATION
 98 San Jacinto Boulevard, Suite 1500             FUND, INC.
 Austin, TX 78701-4078                            120 Wall Street, 19th Floor
 Phone: (512) 322-2500                            New York, NY 10005-3919
 Facsimile: (512) 322-2501                        Telephone: (212) 809-8585
 maddy.dwertman@bakerbotts.com                    Facsimile: (212) 809-0055
                                                  ogonzalez-pagan@lambdalegal.org

 Brandt Thomas Roessler                           Tara L. Borelli
 BAKER BOTTS L.L.P.                               LAMBDA LEGAL DEFENSE AND EDUCATION
 30 Rockefeller Plaza                             FUND, INC.
 New York, NY 10112-4498                          730 Peachtree Street NE, Suite 640
 Phone (212) 408-2500                             Atlanta, GA 30318-1210
 Facsimile: (212) 408-2501                        Telephone: (404) 897-1880
 brandt.roessler@bakerbotts.com                   Facsimile: (404) 897-1884
                                                  tborelli@lambdalegal.org

 Kathryn S. Christopherson                        Sasha Buchert
 BAKER BOTTS L.L.P.                               LAMBDA LEGAL DEFENSE AND EDUCATION
 1001 Page Mill Rd., Bldg. One, Suite 200         FUND, INC.
 Palo Alto, CA 94304-1007                         1776 K Street NW, Suite 722
 Phone: (650) 739-7500                            Washington, DC 20006
 Facsimile: (650) 739-7699                        Telephone: (202) 804-6245
 kathryn.christopherson@bakerbotts.com            sbuchert@lambdalegal.org


                                                   s/ Dianna Baker Shew
                                                   Dianna Baker Shew




                                     7
    Case 3:19-cv-00328 Document 44 Filed 08/05/19 Page 7 of 7 PageID #: 254
